Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment filed 08/17/2022 has been entered.
Claims 1-2, 4-12, and 14-19 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest “Steps for tracking, at a server, browsing activity of a user on a client device such as generating an exposure map at a page level-view based on at least two viewports of the plurality of viewports, wherein the exposure map indicates the salience to the user of each area of the page-view for the page; wherein the browsing activity information includes a pan/zoom dataset which includes pan/zoom operations and information characterizing the at least two viewports, and wherein generating the exposure map comprises creating a reference layout, mapping each viewport of the pan/zoom dataset to the reference layout to create a plurality of intersection areas, the plurality of intersection areas corresponding to rectangles that map all visible areas of elements in the viewport, performing a union operation on the rectangles to create a mapped viewport, and aggregating all mapped viewports for the viewports of the pan/zoom dataset” in light of other features described in independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. W/
Ayele Woldemariam
Examiner
Art Unit 2447
8/30/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447